DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 03/22/2021, are acknowledged and entered.  No claims were cancelled or newly added.  
Claims 79-82, 85-91, 94-95, 100, 105-107, and 109 are pending and under examination.

Response to Arguments
Applicants' arguments, filed 03/22/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Construction and Broadest Reasonable Interpretation (BRI)
	Applicants have amended Claim 79 to recite a method of administering a cosmetic composition for the prevention, amelioration and/ or treatment of senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems 
	Dependent Claims 81-82, 86-87, 89-91, 94-95, and 100 depend directly or indirectly from Claim 79 and recite limitations pertaining to what the method of claim 79 is “for”. 
	The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to 
	Here, the preamble recites an intended use of administering a cosmetic composition, i.e., “for the prevention, amelioration and/ or treatment of senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/ or eyes”.  Neither the preamble nor the body of Claim 79 recites any subject population intended to be administered a cosmetic composition.  Rather, the body of the claim simply recites a step of “providing a composition” (to whom or what it is provided is not recited in the claim).  
	Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.)
	Here, the claim does not actually recite a method of preventing, ameliorating, and/or treating senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/ or eyes in a subject in need thereof.  Indeed, the claim does not recite any subject anywhere in the claim.  Rather, the claim recites a method of “administering a cosmetic composition” (to whom or what it is administered 
	Accordingly, the broadest reasonable interpretation of the claims encompasses any method comprising administering a cosmetic composition comprising 1,4-dicaffeoylquinic acid or 1,5-dicaffeoylquinic acid or an isomer or salt thereof, wherein the composition further comprises at least one acceptable carrier chosen from a vesicle, micelle, liposome, nanoparticle or combinations thereof, to any subject.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 79-82, 85-91, 94-95, 100, 105-107, and 109 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent Claim 79 recites a method of administering a cosmetic composition for the prevention, amelioration and/ or treatment of senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/ or eyes that comprises a single step of  “providing a composition comprising: 1,4-dicaffeoylquinic acid or 1,5-dicaffeoylquinic acid or an isomer or salt thereof, wherein the composition further comprises at least one acceptable carrier chosen from a vesicle, micelle, liposome, nanoparticle or combinations thereof”.
The subject population of the claims remains totally unclear because Applicants deleted reference to “administering the composition to a person” from the claims.  The claims now only require that a composition is provided, but do not recite to whom or what the composition is provided.  Furthermore, it is unclear what “providing a composition” is intended to encompass.  
There is a complete disconnect between the preamble of the claim, i.e., “[a] method of administering a cosmetic composition for the prevention, amelioration and/ or treatment of senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/ or eyes” and the body of the claim, i.e., “providing a composition comprising: 1,4-dicaffeoylquinic acid or 1,5-dicaffeoylquinic acid or an isomer or salt thereof, wherein the composition further comprises at least one acceptable carrier chosen from a vesicle, micelle, liposome, nanoparticle or combinations thereof”.
The preamble does not recite to whom or what the “administering” is intended and the body of the claim does not recite to whom or what the composition is provided.  The preamble recites a method of “administering a cosmetic composition”, whereas the body of the claim recites providing “a composition”.  It is totally unclear whether the composition provided in the body of the claim is intended to be the same cosmetic composition recited in the preamble of the claim.

Claim 85 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 85 depends from Claim 79 and recites the composition comprises a conjugate having a free base or a pharmaceutically acceptable salt.  It is totally unclear what “a conjugate” is referring to as Applicants removed reference to a conjugate from Claim 79.  Furthermore, as Claim 79 recites two compositions, one in the preamble (“a cosmetic composition”) and one in the body of the claim (“a composition”), it is totally unclear which composition “the composition” in Claim 85 is referring to.

Claim 91 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase, i.e., “including stem cells and cells of the nervous system, tissues and/or organs”, are intended to limit the scope of the claimed “senescence associated with degeneration of cells” to only those stem cells and cells of the nervous system, tissues and/or organs specifically recited. See MPEP § 2173.05(d).

Claim 106 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 106 recites the limitation "wherein the step of administering the composition" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  There is no step of administering a composition in Claim 79 from which Claim 106 depends.

Claim 109 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 109 depends from Claim 79 and recites “the composition is incorporated in a food or drink”.  Firstly, it is entirely unclear which composition of Claim 79 “the composition” in Claim 109 is referring to, i.e., “a cosmetic composition” as recited in the preamble or “a composition” as recited in the body of the claim.  Secondly, it is entirely unclear if it is Applicant’s intent that a cosmetic composition be incorporated into a food or drink as this would make no sense whatsoever.  
As Claim 79 appears to be drawn to “administering a cosmetic composition”, a person of ordinary skill in the art would understand that a “cosmetic composition” is something topically applied to the external body.  A “cosmetic composition” incorporated into a food or drink could not reasonably be topically applied to the external body in the context of the present claims.

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 81-82, 86-87, 89-91, 94-95, and 100 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
All of Claims 81-82, 86-87, 89-91, 94-95, and 100 depend directly or indirectly from Claim 79 and recite limitations pertaining to what the method of claim 79 is “for”. Claim 79 recites a method of administering a cosmetic composition “for the prevention, amelioration and/ or treatment of senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/ or eyes”.  Claim 79 does not actually recite any subject population of the claims.  Rather, Claim 79 recites an intended use in the preamble of the claim and merely requires an active step of “providing a composition” (to whom or what the composition is provided is unclear).  
As such, the intended use(s) recited in the dependent claims in no way further limit the method of claim 79 from which they depend. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 109 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 109 depends from Claim 79 and recites “the composition is incorporated in a food or drink”.  Claim 79 has been amended to recite a method of “administering a cosmetic composition”.  A person of ordinary skill in the art would understand that a “cosmetic composition” is something topically applied to the external body.  A “cosmetic composition” incorporated into a food or drink could not reasonably be topically applied to the external body in the context of the present claims and therefore fails to further limit amended Claim 79.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
	Applicant argues the claims are amended to delete “the method” and the administration step to “the person” and asserts the rejection is overcome.
	In response, it is entirely unclear why Applicant believes these amendments overcome the rejection.  The claims still recite limitations pertaining to what the method is for, which are still directed to the intended use of the method of Claim 79.  The claims place no further structural or functional limitations on Claim 79 and do not in any way, shape, or form further limit the method of Claim 79.

Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 79-82, 85-91, 94-95, 100, 105-107, and 109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for improving the appearance of skin comprising topical administration of 1,4-dicaffeoylquinic acid or 1,5-dicaffeoylquinic acid, does not reasonably provide enablement generally for “the prevention, amelioration and/ or treatment of senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/ or eyes” comprising “providing” a composition comprising 1,4-dicaffeoylquinic acid or 1,5-dicaffeoylquinic acid.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, and breadth of the claims
The invention is drawn to a method of administering a cosmetic composition “for the prevention, amelioration and/ or treatment of senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/or eyes” comprising a single active step of “providing” a composition comprising 1,4-dicaffeoylquinic acid or 1,5-dicaffeoylquinic acid.
Dependent claims recite the method is “for”:
i) enhancing extracellular matrix cohesion of the skin, and/or stimulating the biosynthesis of fibrillar collagens, elastin and/or fibrillins, and/or inhibiting breakdown of elastin and/or collagenase type IV (Claim 81);
ii) preventing, ameliorating, and/or treating a condition associated with a loss of skin elasticity, and/or reducing formation of wrinkles, reducing skin redness, reducing appearance of telangiectases, delaying appearance of fine lines, and/or reducing appearance of dark circles around eyes (Claim 82)
iii) preventing, ameliorating, and/or treating a disorder or disease associated with an increase in the expression of the sirtuin 2 gene or protein, and/or a decrease in expression of the sirtuin 3 gene or protein (Claim 86);
iv) activating the expression of the sirtuin 3 gene to enhance the production of the sirtuin 3 protein, and/or the method for inhibiting the expression of the sirtuin 2 gene to inhibit the production of the sirtuin 2 protein (Claim 87);
v) preventing, ameliorating, and/or treating senescence associated degeneration in stem cells or cells of the nervous system, skin, tissues or organs, wherein the senescence is induced by natural causes, or wherein the senescence is accelerated (Claim 89);
vi) reversing senescence associated with degeneration of cells, including stem cells and cells of the nervous system, tissues and/or organs (Claim 91);
vii) preventing, ameliorating, and/or treating a disorder or disease associated with senescence of the hair and/or hair follicles (Claim 92);
viii) preventing, ameliorating, and/or treating a pathological disorder associated with senescence of cells or tissues (Claim 95);
ix) preventing, ameliorating, and/or treating a condition associated with senescence in endothelial cells (Claim 100).
The Specification discloses non-limiting examples of diseases and disorders intended to be treated by the claimed methods including, inter alia, the prevention, amelioration and/or treatment of a disease or disorder associated with the kidney, lung, liver, heart, and/or pancreas; the prevention, amelioration and/ or treatment of Alzheimer’s disease, Parkinson’s disease, Multiple Sclerosis, Amyotropic Lateral Sclerosis, Fragile X Syndrome and/ or Charcot-Marie-Tooth Syndrome; the prevention, amelioration and/ or treatment of a condition associated with senescence of the ear, such as deafness, loss of hair cells from the inner ear or tinnitus; a condition associated with senescence of the eye, such as macular degeneration, cataract or glaucoma; osteoporosis; osteoarthritis; intervertebral disc degeneration; type 2 diabetes; prostate hypertrophy and/ or emphysema. See Specification at page 13, line 15 to page 14, line 2.
Applicants’ disclosure and claims allege that the claimed methods can be used to prevent, ameliorate, and/or treat diseases as pathologically different and distinct as Alzheimer’s disease and glaucoma.  This is, quite simply, not unbelievable.

The state and predictability of the art, and relative skill of those in the art
With regard to the instantly claimed “senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/ or eyes”, a person of ordinary skill in the art would understand “senescence” to refer to natural biological aging, i.e., the gradual deterioration of functional characteristics of cells or the whole organism. Yet, confusingly, Applicants appear to suggest that virtually any disease/disorder could be considered a “condition associated with cell or tissue senescence”.  For example, Applicants disclose that deafness is a condition “associated with senescence of the ear”, that Alzheimer’s disease is associated with senescence in cells of the nervous system, and that glaucoma is a “condition associated with senescence of the eye”.    In contrast, a person of ordinary skill in the art would understand these conditions to be reflections of different causative factors and different cellular behaviors; no compound capable of treating, for example, glaucoma, is also effective in treating, for example, Alzheimer’s disease.  
The treatment of, let alone prevention of, “senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/ or eyes” generally is not considered enabled.  No compound has ever been found that can treat, let alone prevent “senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/ or eyes” generally, even though massive efforts have been directed towards this end.  Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits. Nearly all drugs are effective against only a limited group of closely related diseases/disorders. Therefore, a compound effective against Alzheimer’s disease, Parkinson’s disease, Multiple Sclerosis, Amyotropic Lateral Sclerosis, Fragile X Syndrome, Charcot-Marie-Tooth Syndrome, deafness, tinnitus, macular degeneration, cataracts, glaucomas, osteoporosis, osteoarthritis, intervertebral disc degeneration, type 2 diabetes, prostate hypertrophy, emphysema, hair loss, wrinkles, etc. would be a revolutionary exception.  Indeed, such a drug would be a “magic bullet” miracle drug.  Applicant is asserting that he succeeded where others have failed. Where extensive efforts have all failed, it is reasonable for the Patent and Trademark Office to require proof that the claimed invention actually works for this specific utility. It is well established that a utility rejection is proper when scope of enablement is not reasonably correlated to the scope of the claims. (In re Vaeck 20 USPQ2d 1439, 1444, In re Ferens 163 USPQ 609).
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Here, because a single compound, 1,5-dicaffeoylquinic acid, alters the expression of p16, XRCC5, hPOT1, SIRT2, and SIRT3 in human foreskin fibroblasts in vitro, Applicants hypothesize providing a composition 1,4-dicaffeoylquinic acid or 1,5-dicaffeoylquinic acid can be used to prevent and/or ameliorate and/or treat any and all “senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/ or eyes”.  This is, simply put, not believable.  A person of ordinary skill in the art would not believe that a single compound would be effective in the treatment, let alone prevention, of Alzheimer’s disease and type 2 diabetes and hair loss and deafness and multiple sclerosis and osteoporosis and osteoarthritis as alleged by Applicants.  No drug exists in the art that is capable of treating, let alone preventing, such diverse, distinct diseases/disorders.

The amount of direction or guidance provided and the presence or absence of working examples
	The specification provides no direction or guidance for determining the particular administration regimens (e.g., dosages, timing, administration routes, etc.) necessary to treat, let alone prevent, all of the various diseases/disorders claimed, particularly in humans. 
The direction concerning treating and/or preventing “senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/ or eyes” is found throughout the Specification, which merely states Applicants' intention to do so by naming diseases/disorders the compositions of the invention allegedly can be used to treat and/or prevent.  No compounds were actually tested in any in vivo model of any disease/disorder.  There is simply no evidence whatsoever that providing a composition 1,4-dicaffeoylquinic acid or 1,5-dicaffeoylquinic acid would be effective in treating, let alone preventing, Alzheimer’s disease (senescence associated degeneration in cells and tissues of the nervous system) or glaucoma (senescence associated degeneration in cells and tissues of the eyes) or hair loss (senescence associated degeneration in cells and tissues of the hair follicles).
While generally describing cosmetic compositions comprising compounds of the invention and an acceptable carrier, no actual examples of any such cosmetic compositions are disclosed or described. 
Applicants do not describe any therapeutically effective or effective amounts of any compound of the invention. 
Actual “working examples” are limited to contacting human foreskin fibroblasts in vitro with a single compound, 1,5-dicaffeoylquinic acid, and measuring the expression levels of p16, XRCC5, hPOT1, SIRT2, and SIRT3.
  Thus, while there are in vitro cellular assays described in the Specification it is entirely unclear how these assays correlate to the treatment and/or prevention of all of the diseases/disorders encompassed by the claims.  There is no working example of treatment, let alone prevention, of any disease/disorder in animals or man.  Thus, there are no working examples correlating altered expression levels of p16, XRCC5, hPOT1, SIRT2, and/or  SIRT3 in vitro in human foreskin fibroblasts with efficacy in the treatment, let alone prevention, of any “senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/ or eyes” encompassed by the claims.  

The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the instantly claimed compounds could be predictably used as a treatment, let alone prevention, for all “senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/ or eyes” as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicants have presented a general idea that because a single compound, 1,5-dicaffeoylquinic acid, alters the expression of p16, XRCC5, hPOT1, SIRT2, and SIRT3 in human foreskin fibroblasts in vitro, providing a composition 1,4-dicaffeoylquinic acid or 1,5-dicaffeoylquinic acid can be used to prevent and/or treat any and all “senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/ or eyes”, for example that such providing a composition can be used for:
i) enhancing extracellular matrix cohesion of the skin, and/or stimulating the biosynthesis of fibrillar collagens, elastin and/or fibrillins, and/or inhibiting breakdown of elastin and/or collagenase type IV (Claim 81);
ii) preventing, ameliorating, and/or treating a condition associated with a loss of skin elasticity, and/or reducing formation of wrinkles, reducing skin redness, reducing appearance of telangiectases, delaying appearance of fine lines, and/or reducing appearance of dark circles around eyes (Claim 82)
iii) preventing, ameliorating, and/or treating a disorder or disease associated with an increase in the expression of the sirtuin 2 gene or protein, and/or a decrease in expression of the sirtuin 3 gene or protein (Claim 86);
iv) activating the expression of the sirtuin 3 gene to enhance the production of the sirtuin 3 protein, and/or the method for inhibiting the expression of the sirtuin 2 gene to inhibit the production of the sirtuin 2 protein (Claim 87);
v) preventing, ameliorating, and/or treating senescence associated degeneration in stem cells or cells of the nervous system, skin, tissues or organs, wherein the senescence is induced by natural causes, or wherein the senescence is accelerated (Claim 89);
vi) reversing senescence associated with degeneration of cells, including stem cells and cells of the nervous system, tissues and/or organs (Claim 91);
vii) preventing, ameliorating, and/or treating a disorder or disease associated with senescence of the hair and/or hair follicles (Claim 92);
viii) preventing, ameliorating, and/or treating a pathological disorder associated with senescence of cells or tissues (Claim 95);
ix) preventing, ameliorating, and/or treating a condition associated with senescence in endothelial cells (Claim 100).
This is, simply put, not believable.  A person or ordinary skill in the art would not believe that a single compound would be effective in the treatment, let alone prevention, of Alzheimer’s disease and type 2 diabetes and hair loss and deafness and multiple sclerosis and osteoporosis and osteoarthritis.  No drug exists in the art that is capable of treating and preventing such diverse, distinct diseases/disorders.
Determining if providing a composition 1,4-dicaffeoylquinic acid or 1,5-dicaffeoylquinic acid would treat any particular “senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/ or eyes” would require formulation into a suitable dosage form and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment for each specific disease/disorder.  This is undue experimentation given the scope of the claims, the state and predictability in the art, the limited guidance and direction provided by Applicants, and the lack of working examples.  A person of ordinary skill in the art would not consider contacting human foreskin fibroblasts in vitro with a compound and measuring the expression levels of p16, XRCC5, hPOT1, SIRT2, and SIRT3 to correlate to therapeutic efficacy in the treatment and/or prevention of “senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/ or eyes”, e.g., Alzheimer’s disease (senescence associated degeneration in cells and tissues of the nervous system) or glaucoma (senescence associated degeneration in cells and tissues of the eyes) or hair loss (senescence associated degeneration in cells and tissues of the hair follicles) as asserted by Applicants.
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.

Response to Arguments
	Applicants present arguments pertaining to a rejection not made by the Examiner, i.e., a rejection of the claims “as failing to comply with the written description requirement”.  The rejection was made under 35 U.S.C. 112, 1st Paragraph as a SCOPE OF ENABLEMENT rejection, not a written description rejection.  Applicants’ arguments are not pertinent to the rejection of record and therefore unavailing.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 79-82, 85-91, 94-95, 100, and 105-107 is/are rejected under 35 U.S.C. 103 as being unpatentable over OSBORNE ET AL. (USP No. 9,486,400; Issued 11/8/2016; Filed Jun. 17, 2013) in view of LI ET AL. (USP No. 5,395,624; Issued Mar. 7, 1995) and GOLZ-BERNER ET AL. (USP No. 7,968,129; Issued Jun. 28, 2011).

Teachings of OSBORNE ET AL.
	Osborne et al. teach a method of improving the appearance of aging skin that includes applying an effective amount of artichoke leaf extract and carob fruit extract in combination to a target area of skin that exhibits a sign of aging skin. The composition is applied for a period of time sufficient to improve the appearance of the aging skin. See Abstract.
	As per the instant claims, specifically dependent Claims 105 and 107, Osborne et al. teach artichoke leaf extract (INCI Name: Cynara scolymus extract; CAS number: 84012-14-6) suitable for use herein may be derived from the long, deeply serrated basal leaves of the artichoke plant. These leaves contain higher concentrations of biologically active compounds, such as caffeic acid derivatives (e.g., cynarin)2; flavonoids; and sesquiterpene lactones (e.g., cynaropicrin). It can be preferable to dry the leaves before extraction in order to achieve greater potency of certain active materials. For example, cynarin is found only in trace amounts in the fresh leaves, but is formed by natural chemical changes that take place during drying and extraction of the plant material. See col. 4, lines 28-40.
	Osborne et al. teach the present invention relates to various compositions and, more specifically, to compositions for application to a skin surface including a wide variety of cosmetic compositions. The compositions may be in various product forms that include, but are not limited to, solutions, suspensions, lotions, creams, gels, toners, sticks, pencil, sprays, aerosols, ointments, cleansing liquid washes and solid bars, shampoos and hair conditioners, pastes, foams, powders, mousses, shaving creams, wipes, strips, patches, electrically-powered patches, wound dressing and adhesive bandages, hydrogels, film-forming products, facial and skin masks (with and without insoluble sheet), make-up such as foundations, eye liners, and eye shadows, and the like. The composition form may follow from the particular dermatologically acceptable carrier chosen, if present in the composition. See col. 3, lines 37-51.
	Osborne et al. teach the phrase “dermatologically acceptable carrier”, as used herein, means that the carrier is suitable for topical application to the keratinous tissue, has good aesthetic properties, is compatible with the actives in the composition, and will not cause any unreasonable safety or toxicity concerns.  Non-limiting examples include simple solutions (e.g., aqueous, organic solvent, or oil based), emulsions, and solid forms (e.g., gels, sticks, flowable solids, or amorphous materials). In certain embodiments, the dermatologically acceptable carrier is in the form of an emulsion. Emulsion may be generally classified as having a continuous aqueous phase (e.g., oil-in-water and water-in-oil-in-water) or a continuous oil phase (e.g., water-in-oil and oil-in-water-in-oil). The oil phase of the present invention may comprise silicone oils, non-silicone oils such as hydrocarbon oils, esters, ethers, and the like, and mixtures thereof. See col. 7, lines 36-60.
	As per Claim 106, Osborne et al. teach the compositions of the present invention may include optional components such as anti-acne actives, desquamation actives, anti-cellulite agents, chelating agents, flavonoids, tanning active, non-vitamin antioxidants and radical scavengers, hair growth regulators, anti-wrinkle actives, anti-atrophy actives, minerals, phytosterols and/or plant hormones, N-acyl amino acid compounds, antimicrobial or antifungal actives, and other useful skin care actives.  See col. 7, lines 5-18.
	Osborne et al. teach a test subject topically applies a composition comprising 0.03% artichoke leaf extract + 0.005% carob fruit extract, by weight in a vehicle, to the entire face one to two a day for 12 weeks.  See Example 3.

	Osborne et al. differ from the instant claims only in so far as they do not expressly disclose a composition comprising a carrier chosen from a vesicle, micelle, liposome, nanoparticle, or combinations thereof.

Teachings of LI ET AL.
	As per the instant claims, Li et al. teach cosmetic or dermatological compositions containing, as active ingredient, at least one di- or tri-caffeoylquinic acid including, inter alia, 1,3-dicaffeoylquinic acid, 3,4-dicaffeoylquinic acid, 3,5-dicaffeoylquinic acid, 4,5-dicaffeoylquinic acid, and/or 3,4,5-tricaffeoylquinic acid.  See Abstract; col. 2, lines 9-47; Table II; Examples 1-5; Claims.
	Li et al. teach the compositions according to the invention preferably exist as a lotion, cream, milk, gel, mask, or as vesicular dispersions, in which the vesicles may be formed from ionic lipids (liposomes) and/or non-ionic lipids.  See col. 3, lines 5-8; Examples 4-5.
	
Teachings of GOLZ-BERNER ET AL.
	Golz-Berner et al. teach a cosmetic preparation which includes a skin care complex having an anti-ageing effect. The complex consists of liposomes comprising a mixture of cosmetic oil, extract of Plukenetia volubilis seeds, extract of Cynara scolymus leaves and hydrogenated retinol. The liposomes are homogeneously dispersed in a gel network consisting of water and a gel-forming agent. See Abstract; col. 1, lines 33-44; Examples.
	Golz-Berner et al. teach the share of artichoke leaf extract is from 2 to 4 wt.%, relative to the composition of the complex. See col. 2, lines 46-47.
	Golz-Berner et al. teach in general, the complex consists of water, 3 to 10 wt. % phospholipids, 0.3 to 1 wt. % gel-forming agent, 3 to 10 wt. % monohydric alcohol (e.g. ethanol), 5 to 12 wt. % polyhydric alcohol (e.g. glycerol), the active principles Inca inchi extract with 1 to 3 wt. %, artichoke extract with 2 to 4 wt. %, hydrogenated retinol with 0.1 to 1 wt. %, and further adjuvants such as preservatives, TEA, oils etc. See col. 2, lines 57-63; Examples.
	Golz-Berner et al. teach a formulation in accordance with Example 2 was produced (A) and the cream was applied on the left and right forearm of female participants twice a day.  See Example 5.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)

Examiner' s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts'  pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party' s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
The present claims require providing a composition comprising 1,4-dicaffeoylquinic acid or 1,5-dicaffeoylquinic acid and at least one acceptable carrier chosen from a vesicle, micelle, liposome, nanoparticle, or combinations thereof, wherein the method is “for the prevention, amelioration and/ or treatment of senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/or eyes”.  
The claimed 1,5-dicaffeoylquinic acid, also known as cynarin, is a constituent of artichoke leaf extracts (Cynara scolymus extract).  See Osborne et al.  Osborne et al. teach methods of improving the appearance of aging skin that include applying an effective amount of artichoke leaf extract and carob fruit extract in combination to a target area of skin that exhibits a sign of aging skin. 
Cosmetic or dermatological compositions containing, as active ingredient, at least one di- or tri-caffeoylquinic acid including, inter alia, 1,3-dicaffeoylquinic acid, 3,4-dicaffeoylquinic acid, 3,5-dicaffeoylquinic acid, 4,5-dicaffeoylquinic acid, and/or 3,4,5-tricaffeoylquinic acid in a liposome carrier, were known in the art.  See Li et al. Cosmetic or dermatological compositions containing, as active ingredient, artichoke leaf extracts (Cynara scolymus extract) and liposome carrier were known in the art.  See Golz-Berner et al.
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation that 1,4-dicaffeoylquinic acid or 1,5-dicaffeoylquinic acid, e.g., 1,5-dicaffeoylquinic acid (cynarin) as present in Cynara scolymus extract, formulated with a liposome carrier could be readily and predictably topically applied to the skin of a person.  As cosmetic and dermatological compositions comprising artichoke (Cynara scolymus) leaf extracts were well known in the art (Osborne et al. and Golz-Berner et al.) and were in fact formulated with liposome carriers (Golz-Berner et al.), because Osborne et al. teach that topical application of cosmetic compositions comprising a Cynara scolymus extract are effective in improving the appearance of aging skin, a person of ordinary skill in the art would have had a reasonable expectation that topical application of a liposomal composition comprising 1,5-dicaffeoylquinic acid (cynarin) as present in Cynara scolymus extract would be effective in improving aging skin, i.e., preventing or treating senescence of skin cells.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Here, Osborne et al. teach the phrase “dermatologically acceptable carrier”, as used herein, means that the carrier is suitable for topical application to the keratinous tissue, has good aesthetic properties, is compatible with the actives in the composition, and will not cause any unreasonable safety or toxicity concerns. The selection of vesicles such as liposomes as carriers for dermatologically applied formulations would have been prima facie obvious to a person of ordinary skill in the art in light of the teachings of Li et al. and Golz-Berner et al. who teach liposomes as dermatologically acceptable carriers for di- and tri-caffeoylquinine compounds (Li et al.) and artichoke (Cynara scolymus) leaf extracts.
Claim 80 requires the composition inhibits the activity of MMP-9. Claim 88 requires the composition inhibits expression of the p16INK4a gene.  Applicant admits that the functions of claims 80 and 88 are inherent in the composition of claim 79.  See Applicant Arguments/Remarks filed 10/18/2019.  As the combined teachings of the cited prior art render prima facie the composition of claim 79, the limitations of claims 80 and 88 are inherently met by those same teachings.
Claims 81-82, 86-87, 89-91, 94-95, and 100 merely recite intended uses/intended results of the method of Claim 79 and place no additional limitations whatsoever on the method of Claim 79.  Accordingly, as the combined teachings of the cited prior art render prima facie the method of claim 79, the limitations of claims 81-82, 86-87, 89-91, 94-95, and 100 are met by those same teachings.
Accordingly, Claims 79-82, 85-91, 94-95, 100, and 105-107 are prima facie over the combined teachings of Osborne et al. in view of Li et al. and Golz-Berner et al.

Response to Arguments
Applicants again assert that the cited references, singly or in combination, do not disclose all of the recited claim features.
	In response, the Examiner submits that Applicants have not explained what specific claim feature is not addressed by the combined teachings of the cited prior art.  Indeed, the Examiner explains, claim by claim, where the cited prior art teaches or suggests each claim limitation.  The intended use of “providing” a composition comprising, for example, 1,5-dicaffeoylquinic acid (cynarin) as present in Cynara scolymus extract, formulated with a liposome carrier for topical application to the skin is completely immaterial to the obviousness analysis as the claims do not even recite the composition is actually administered to anyone.  While the preamble of the claim recites a method of administering a cosmetic composition, the body of the claim merely recites a step of “providing a composition”.
	Applicants argue both Golz-Berner and Li are each completely silent with respect to, and each does not disclose, teach or even suggest “a method of administering a cosmetic composition for the prevention, amelioration and/ or treatment of senescence associated degeneration in cells and tissues of the skin, hair follicles, nervous systems and/ or eyes, the composition comprising: 1,4-dicaffeoylquinic acid or 1,5-dicaffeoylquinic acid or an isomer or salt thereof,” as claimed in claim 79.
	In response, the Examiner submits that Osborne et al. teach that topical application of cosmetic compositions comprising a Cynara scolymus extract are effective in improving the appearance of aging skin.  Osborne et al. teach the phrase “dermatologically acceptable carrier”, as used therein, means that the carrier is suitable for topical application to the keratinous tissue, has good aesthetic properties, is compatible with the actives in the composition, and will not cause any unreasonable safety or toxicity concerns. The selection of vesicles such as liposomes as carriers for dermatologically applied formulations would have been prima facie obvious to a person of ordinary skill in the art in light of the teachings of Li et al. and Golz-Berner et al. who teach liposomes as dermatologically acceptable carriers for di- and tri-caffeoylquinine compounds (Li et al.) and artichoke (Cynara scolymus) leaf extracts. 
	Applicant submits that one of ordinary skill in the art would not be directed to modify Osborne in view of Golz-Bemer and Li and arrive at the claimed invention with any reasonable expectation of success. Applicant submits that one of ordinary skill in the art would not randomly add the liposomes of a mixture of cosmetic oil, extract of Plukenetia volubilis seeds, extract of Cyanara scolymus leaves, and hydrogenated retinol of Golz-Berner to the composition of Osborne. There is no reason for one of ordinary skill in the art to modify the composition of Osborne in this way.
In response, the Examiner submits that one need not “modify” Osborne et al. to arrive at the claimed invention – one need only formulate Cynara scolymus extract as taught in Osborne et al. in a “dermatologically acceptable carrier” such as liposomes as taught by Golz-Berner and Li.  In response, it is not that the “mixture” of Golz-Berner is being added to the composition of Osborne.  Rather, Golz-Berner and Li et al. are cited as factual evidence that liposomes are known dermatologically acceptable carriers of DCQA analogues (Li et al.) and extracts of Cyanara scolymus leaves (Golz-Berner et al.).  As Osborne et al. teach formulating extracts of Cyanara scolymus leaves in a dermatologically acceptable carrier, liposomes would be readily understood by those skilled in the art to be such a dermatologically acceptable carrier as evidenced by Li et al. and Golz-Berner et al.
	Applicants assert the Examiner has not provided a reason as to why one of ordinary skill in the art would randomly or even specifically add the liposomes of a mixture of cosmetic oil, extract of Plukenetia volubilis seeds, extract of Cyanara scolymus leaves, and hydrogenated retinol of Golz-Berner to the composition of Osborne, or the composition of Li to the composition of Osborne.
	In response, the Examiner submits that Applicants completely miss the mark.  It is not that the “liposomes of a mixture of cosmetic oil, extract of Plukenetia volubilis seeds, extract of Cyanara scolymus leaves, and hydrogenated retinol of Golz-Berner” are added to the composition of Osborne.  Rather, it would have been prima facie obvious to use liposomes as a cosmetically suitable carrier for the cosmetic compositions taught in Osborne. The Examiner has fully and completely explained the underlying reasons and rationale to combine the teachings of the cited prior art.  Applicants repeatedly assert that selecting liposomes as a topical carrier is “random”.  This is simply not true.  Liposomes are well-known dermatologically acceptable carriers, the use thereof in cosmetic compositions routine and commonplace in the art.  See Gonz-Berner et al. and Li et al. 
	Applicants argue the Examiner cannot merely pick and choose select portions of teachings within a reference or across several references and combine them to arrive at a specific composition and then deem that composition to be met. To properly do so, the Examiner must provide a line of reasoning that shows that the components that are pieced together are sufficiently limited or well delineated.	
In response, the Examiner has provided clear and explicit reasoning to combine the teachings of the cited prior art.  Osborne et al. teach that topical application of cosmetic compositions comprising a Cynara scolymus [artichoke] extract are effective in improving the appearance of aging skin.  Golz-Berner and Li et al. are cited as factual evidence that liposomes are known dermatologically acceptable carriers of DCQA analogues (Li et al.) and extracts of Cyanara scolymus leaves (Golz-Berner et al.).  As Osborne et al. teach formulating extracts of Cyanara scolymus leaves (that naturally contain DCQA analogues such as 1,5-dicaffeoylquinic acid) in a dermatologically acceptable carrier, liposomes would be readily understood by those skilled in the art to be such a dermatologically acceptable carrier as evidenced by Li et al. and Golz-Berner et al.  The Examiner submits that it is not at all complicated, in view of the teachings of the cited prior art, to arrive at the claimed invention.  Applicants’ claimed invention merely requires topically administering a composition comprising a DCQA analogue (1,4-dicaffeoylquinic acid or 1,5-dicaffeoylquinic acid) as found in artichoke leaf extract in a liposomal carrier to the skin of a person.  Osborne specifically teaches topical/dermatological compositions comprising an artichoke leaf extract in dermatologically acceptable carriers for improving the appearance of skin and liposomes as topical/dermatologic carriers of DCQA analogues (Li et al.) and extracts of Cyanara scolymus [artichoke] leaves (Golz-Berner et al.) were well-known in the art.  There is nothing “random” about combining these teachings and no “piecing together” or “picking and choosing” from the art is required to arrive at the claimed invention.
	Applicant submits that the Examiner has relied on improper hindsight reasoning to attempt to combine the cited references by using the present specification and claims as a roadmap. Applicant asserts all of the cited references, singly and in combination and collectively, are completely silent with respect to the claimed “method” in which the “cosmetic composition” includes the combination of “1,4-dicaffeoylquinic acid or 1,5-dicaffeoylquinic acid or an isomer or salt thereof’ and “at least one acceptable carrier chosen from a vesicle, micelle, liposome, nanoparticle or combinations thereof.”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, Applicants have failed to specifically point out what knowledge was gleaned only from the applicant's disclosure. Cosmetic compositions for topical application to the skin comprising artichoke leaf extract, which was known from the art to contain cynarin (1,5-dicaffeoylquinic acid), in a “dermatologically acceptable carrier” were known (Osborne et al.). Liposomes were known from the art as suitable carriers for cosmetic compositions comprising DCQA analogues (Li et al.) and extracts of Cyanara scolymus [artichoke] leaves (Golz-Berner et al.).  None of this knowledge was gleaned from Applicants’ disclosure as asserted by Applicants.   
Applicants did not invent cosmetic compositions comprising artichoke leaf extract, which naturally comprises cynarin (1,5-dicaffeoylquinic acid) (Osborne et al.).  Neither did Applicants invent liposomes as a cosmetic carrier for topical compositions comprising DCQA analogues (Li et al.) or extracts of Cyanara scolymus [artichoke] leaves (Golz-Berner et al.).  Applicants’ claims merely combine known topically active agents with known topical cosmetic carriers for administering a known cosmetic composition to the skin. Applicants’ amended claims, in fact, do not even require the composition be actually administered to the skin of any subject as no subject whatsoever is recited in the claims.  All the claims require is that the composition be provided.
For at least the above reasons and those already of record, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629 
                                                                                                                                                                                                       UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038


    
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2 Cynarin is the claimed and elected species 1,5-dicaffeoylquinic acid.